FILED
                            NOT FOR PUBLICATION                              DEC 07 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL GREGORIE, in his individual               No. 09-16963
capacity and as Successor In Interest to
Jessica Gregorie, deceased; and
MARGARET GREGORIE, in her                        D.C. 2:08-cv-00259-LKK-DAD
individual capacity and as Successor In
Interest to Jessica Gregorie, deceased,

             Plaintiffs-Appellants,              MEMORANDUM *

  v.

ALPINE MEADOWS SKI
CORPORATION, a California
corporation; and POWDR CORP., a
Delaware corporation,

             Defendants-Appellees



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                     Argued and Submitted November 4, 2010
                            San Francisco, California


_____________________

       *      This disposition is not appropriate for publication and may not be
cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.
Before: THOMAS and IKUTA, Circuit Judges, and SETTLE,** District Judge.

      We affirm the district court’s grant of summary judgment in favor of

Defendant.1 Jessica Gregorie’s (Plaintiffs’ daughter) fatal snowboarding accident

occurred on February 5, 2006, when she lost her footing, slipped on firm snow, and

slid uncontrollably down an icy slope past a posted ski area boundary marker and

over an outcropping of rocks. These are risks inherent in snowboarding, and

Gregorie assumed them when she decided to access Beaver Bowl via the High

Beaver Traverse at Alpine Meadows on the day of her accident. See, e.g., Luna v.

Vela, 169 Cal. App. 4th 102, 107–08 (2008); Lackner v. North, 135 Cal. App. 4th

1188, 1201–02 (2006). Defendant owed no duty to protect Gregorie from these

risks; it only owed her a duty not to increase the risks she encountered beyond

those which are inherent in snowboarding. See Luna, 169 Cal. App. 4th at 107–08;

see also Knight v. Jewett, 3 Cal. 4th 296, 316 (1992).

      The district court did not err in concluding that there was no genuine issue of

material fact as to whether the risks Gregorie encountered were those inherent in



       **   The Honorable Benjamin Hale Settle, United States District Judge for
the Western District of Washington, sitting by designation.
       1
              Alpine Meadows Ski Corporation is a subsidiary of Powdr Corp. On
summary judgment the district court dismissed Powdr Corp. as a party to the
litigation. Plaintiffs do not appeal this ruling. On appeal, Alpine Meadows Ski
Corporation is the sole Defendant.

                                          2
the sport. Plaintiffs’ argument that Defendant misdirected Gregorie into the Alpine

Meadows backcountry (unpatrolled area) by mismarking its ski area boundary line,

relative to the alleged technical boundary line, is unavailing. Plaintiffs supplied no

evidence that the risks inherently associated with snowboarding were increased by

virtue of an alleged technical mismarking of the ski area’s boundary line. The

uncontroverted facts establish that Defendant treated the area in which Gregorie

fell as inbounds terrain. Nor is there a genuine issue of material fact as to whether

Defendant’s placement of warning signs in the High Beaver Traverse area was

comparable to its placement of warning signs in inbounds areas of like difficulty.

These facts make the boundary line dispute irrelevant because, even if Defendant

did improperly mark its ski area boundary, the risks Gregorie encountered were no

different than those she would have assumed had Defendant correctly marked its

boundary line. We therefore hold that the district court correctly applied

California’s primary assumption of risk doctrine to preclude Plaintiffs’ claims

because Gregorie’s fatal injuries resulted from risks inherent in snowboarding.

       Because we affirm on the grounds discussed above, we need not determine

whether California’s express assumption of risk doctrine applies or whether

Plaintiffs could have established causation for purposes of proving their negligence

claim at trial.


                                           3
AFFIRMED.




            4